          Case 5:20-cv-00779-C Document 20 Filed 11/10/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

EARNEST MONCADA,                           )
                                           )
                    Petitioner,            )
                                           )
vs.                                        )         No. CIV-20-779-C
                                           )
LUKE PETTIGREW, Warden,                    )
                                           )
                    Respondent.            )

            ORDER ADOPTING REPORT AND RECOMMENDATION

      This action for habeas corpus relief brought by a prisoner, proceeding pro se, was

referred to United States Magistrate Judge Gary Purcell, consistent with the provisions

of 28 U.S.C. § 636(b)(1)(B). Judge Purcell entered a Report and Recommendation on

October 22, 2020, to which Petitioner has timely objected. Petitioner has also filed a

second pleading, captioned “Rule 60-B-Fraud,” which is identical to his Objection.

The Court therefore considers the matter de novo.

      The facts and law are accurately set out in Judge Purcell’s Report and

Recommendation and there is no purpose to be served in repeating them yet again.

Mostly citing irrelevant state law, Plaintiff merely restates the conclusions and legal

arguments originally asserted, and raises no issue not fully and accurately addressed

and rejected by the Magistrate Judge.
          Case 5:20-cv-00779-C Document 20 Filed 11/10/20 Page 2 of 2




      Accordingly, the Court adopts, in its entirety, the Report and Recommendation

of the Magistrate Judge (Dkt. No. 17), Respondents Motion to Dismiss Petition

(Dkt. No. 13) is denied as moot, and for the reasons announced therein, this action

for habeas corpus relief is dismissed. A separate judgment will enter.


      IT IS SO ORDERED this 10th day of November, 2020.




                                          2
